      Case 115-cv-08525-JGK Document 213-1                                      Filed 12/17118     Page 1 of 2




UNITED STA TES DISTRICT COURT
SOUTHERI\ DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
ALFRED VITALONL

                                           Plaintiff                                           l'~UDGMENT
                     -against-                                                                 15 CV 8525 (JGKJ (GWG)


Till CITY OF :\FW YORK. P 0. JOIIN GltJ\NTO'-J.
P.O. FRANK DFSIDERATO. P.O. RO HERT AMJ\TY.
P 0. MIC! !AF!. OTTLR!lECK.
P.O. CllRIS MALDONADO. P.O. Mi\TT CiUI-:LI.
SGT. DI IANAN SAMINATI I, ET AL..

                                           Defendants.
---- -- --------------- -- ------- -------- -- ------- ------···· -- ------- -- -- ----- --x

                     WHEREFORE, Dcfcndanto served a Rule 68 Offer of Judgment to

Plaintiff in the amount of One l!undn:d and Five Thousand and One Dollar

(SI 05.00 !.()()) and attorney fees. expenses ;md costs capped at Eighty-Fi\'c Thousand

Dollars (S85.(J00.00J;

                     Wll RE FORE, Plaint~·
                                       l l_ms acceBtcd the Rule 68 !)fler o(Ju~11ent;                               ~
                      w                   1   ~                 ,1 /JkJ~ ....., ,,z..c,wvH~°-4Q                           .
                     IT IS I :REBY OH.DEi                     Eli'   that pl' n iff takes judgment against the          --'
                                                                1"
det"endant City of New York in the amount uf One Hundred and Five Thousand and

One Dollar (S l 05,00LOO) and Eighty-Fin Thousand Dollars ($85,00CJ.OO) for costs,

expenses and fees to his counsel of record. This judgment is in full satisfaction of all

federal and state law claims or rights that rfaintiff may have to damages. or any other

form of relieL arising out of the alleged act;; or omissions of dctendants or any official.

employee. or agent. either past or present, of the City of New York. or any agency

thereof in connection with the focts and circumstances that arc the subject of this action.

,\cceptance of the offer of.judgment releases and discharges defendants: their successors
    Case 115-cv-08525-JGK Docurne1t 213-1                Filed 12117118    Page 2 of 2




or assigns: and all past and present ofiicials. employees. representatives. and agents of the

City of Ne\\ York. or any agency thereof. from any and all claims that were or could

have been alleged by plaintiff arising out of the facts and circumstances that arc the

subject of this action. Acceptance or the o 'Ter ofjudgmcnt also waives plaintit1's rights

to any claim for interest on the amount or th.: judgment.




Dated:   December 17. 2018
         Ne\\ York. Nev. York I 0007




                                                            7c~
                                                             c;r~
                                                                    ,s
                                                              J> .::s-- .




                                                                                           2
